       Case 3:21-cv-00053-CRW-SBJ Document 1 Filed 06/08/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                                    for the
                           SOUTHERN DISTRICT OF IOWA
                             DAVENPORT DIVISION

LEE GOVAIN,                                                Civil No. _________________
                                                                      3:21-cv-53
    Plaintiff,

vs.                                                               COMPLAINT
                                                                      and
NESTLE PURINA PET CARE                                           JURY DEMAND
COMPANY,
       Defendant.
      The Plaintiff, Lee Govain, by and through his attorneys, Puryear Law P.C., hereby files

his Complaint and Jury Demand under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §

1981 for damages suffered as a result of the Defendant's racial discrimination and involuntary

termination. In support of his Complaint, the Plaintiff respectfully states the following:

                                             I. Parties

       1.      The Plaintiff, Lee Govain, is an individual who, at the time of the incident, was a

citizen of the State of Iowa.

       2.      The Defendant, Nestle Purina Pet Care Company is a Missouri corporation,

incorporated under the laws of the State of Missouri. At the time of the allegations it was

operating a plant in Davenport, Scott County, Iowa. Its registered agent's address isCT

Corporation System 400 E Court Ave., Des Moines, IA 50309.

                                   II. Jurisdictional Statement

       3.      Jurisdiction of this Court is invoked under 28 U.S.C. § 1331, as this action arises

out of the laws of the United States in that it alleges causes of action under 42 U.S.C. § 1981 and

Title VII of the Federal Civil Rights Act of 1964.
          Case 3:21-cv-00053-CRW-SBJ Document 1 Filed 06/08/21 Page 2 of 6




          4     The Court further has jurisdiction under 28 U.S.C. § 1343 (3) and (4) which gives

district courts jurisdiction over actions to secure civil rights extended by the United State

government.

          5     The Court further has jurisdiction under 28 U.S.C. § 1367, which gives the district

court supplemental jurisdiction over state law claims.

          6.    Venue is proper pursuant to 28 U.S.C. § 1391, as this is the “judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred ….”

                          III. Exhaustion of Administrative Procedures

          7.    The Plaintiff has complied with procedural requirements in that the filed a

Complaint with the Equal Employment Opportunity Commission, and he commenced this action

within 90 days of the date of the issue date of such Notice of Right to Sue by the Equal

Employment Opportunity Commission (See Exhibit 1, attached here and incorporated as if fully

set forth below).

          8.    The Plaintiff additionally cross filed complaints with the Iowa Civil Rights

Commission from which he has received a Right to Sue letter. (See Exhibit 2).

                                      IV. Factual Allegations

          9.    The Plaintiff was hired by the Defendant on April 19, 2019.

          10.   Plaintiff is an African American male.

          11.   The Plaintiff was hired as a warehouse worker and also worked as a fork truck

driver.



                                                  2
                              COMPLAINT AND JURY DEMAND
       Case 3:21-cv-00053-CRW-SBJ Document 1 Filed 06/08/21 Page 3 of 6




       12      At all times during his employment the Plaintiff was qualified and able to perform

the work that he was hired to perform.

       13.     Throughout the course of his employment, the Plaintiff appropriately and

professionally performed the duties of his position.

       14.     Nevertheless, the Defendant, through its agents, inaccurately claimed that the

Plaintiff was not adequately performing his job duties, despite performing them as well or better

than similarly situated white coworkers.

       15.     The Plaintiff was told his numbers were insufficient, but was only provided a

week to bring those numbers up and re-assigned to a division where he could not possibly

increase his numbers.

       16.     Ultimately, the Plaintiff was terminated.

       17.     On information and belief, similarly situated white coworkers were not terminated

for similar or worse performance.

       18.     At the time of the Plaintiff’s termination, the Defendant company was training

two white males for the position.

       19.     It is appropriate for the Court to assess punitive damages against the Defendant

under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981, as the Defendant's actions

in contributing to racial discrimination were wanton and malicious, with reckless disregard for

the Plaintiff's rights, and that punitive damages should be awarded to the maximum extent

available for the number of employees employed by the Defendant.



                                                 3
                             COMPLAINT AND JURY DEMAND
       Case 3:21-cv-00053-CRW-SBJ Document 1 Filed 06/08/21 Page 4 of 6




       20.     It is appropriate to award the Plaintiff with reasonable attorneys fees and costs

under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981.

                                              Count I
                 Racial Discrimination under Title VII of the Civil Rights Act

       21.     The Plaintiff incorporates and reasserts the allegations set forth in the preceding

paragraphs as though they were fully set forth herein.

       22      The Defendant company discriminated against the Plaintiff on account of his race

in several ways during the course of his employment with the Defendant company, including

providing him worse work assignments, failing to provide him available work, and failing to

provide him with accommodations provided to other, similarly situated workers. Ultimately, the

Plaintiff was disciplined by the Defendant employer on account of his race where similarly

situated coworkers were not.

       23      These actions on the part of the Defendant employer constitute unlawful racial

discrimination in employment under Title VII of the Civil Rights Act.

       24.     Plaintiff seeks an award of damages from the Defendant for compensatory

damages, punitive damages, prejudgment interest, post-judgment interest, costs, reasonable

attorney’s fees, injunctive relief, and such other relief as the Court may find appropriate.




                                              Count II
                    Racial Discrimination under the Iowa Civil Rights Act


                                                  4
                               COMPLAINT AND JURY DEMAND
       Case 3:21-cv-00053-CRW-SBJ Document 1 Filed 06/08/21 Page 5 of 6




       25.     The Plaintiff incorporates and re-alleges the foregoing paragraphs of this

Complaint as if fully set forth here.

       26      As set forth above, the Defendant company discriminated against the Plaintiff on

account of his race.

       27      This conduct constitutes unfair and discriminatory practices under the Iowa Civil

Rights Act.

       28.     Plaintiff seeks an award of damages from the Defendant for compensatory

damages, punitive damages, prejudgment interest, post-judgment interest, costs, reasonable

attorney’s fees, injunctive relief, and such other relief as the Court may find appropriate.

     Wherefore, the Plaintiff respectfully prays that this Court enter judgment against the

Defendant for the following:

               a. Compensatory damages in an amount in excess of $50,000, exclusive of costs

               and interest;

               b. Punitive damages against the Defendant in whatever amount the Plaintiff is

               found to be entitled.

               c. An order placing the Plaintiff in the position that he would have been in had

               there been no violation of his rights.

               d. An order restraining/enjoining the Defendant company from further acts of

               discrimination or retaliation.

               e. An award of interests, costs, and reasonable attorney’s fees.



                                                  5
                               COMPLAINT AND JURY DEMAND
      Case 3:21-cv-00053-CRW-SBJ Document 1 Filed 06/08/21 Page 6 of 6




              f. Such other and further relief as this Honorable Court deems equitable and just.

                                   JURY DEMAND

    The Plaintiff, Lee Govain, hereby DEMANDS a trial by jury.

                                                    PURYEAR LAW P.C.

                                                    By:
                                                         Eric S. Mail
                                                    3719 Bridge Avenue, Suite 6
                                                    Davenport, Iowa 52807
                                                    (p) 563.265.8344
                                                    (f)   866.415.5032
                                                    mail@puryearlaw.com
                                                    eric@puryearlaw.com

                                                    One of the Attorneys for the Plaintiff


                                  VERIFICATION

    I, Lee Govain, state under penalty of perjury that the foregoing is true and correct.


Executed on: __________
               June 8, 2021                         ____________________________________
                                                    Lee Govain, the Plaintiff




                                                6
                              COMPLAINT AND JURY DEMAND
